MEMORANDUM**
Earnest Bray, Jr. appeals pro se the district court’s summary judgment for defendants in his civil rights action alleging that prison officials were deliberately indifferent in the treatment of his injured elbow. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment and the failure to address a Fed.R.Civ.P. 56(f) motion. Kennedy v. Applause, Inc., 90 F.3d 1477, 1482 (9th Cir.1996). We affirm.
*420The district court properly granted summary judgment for the defendants on Bray’s deliberate indifference claims because, at best, the evidence established only negligence in his medical care. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
Bray’s Fed.R.Civ.P. 56(f) motion lacked merit because he failed to show how additional discovery would have precluded summary judgment. See California Union Ins. v. Am. Diversified Sav. Bank, 914 F.2d 1271, 1278 (9th Cir.1990).
All remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.